Exhibit 10.59
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of October 16,
2013 by and between Swisher Hygiene, Inc., a Delaware corporation (the
"Company"), and William M. Pierce ("Executive").
 
W I T N E S S E T H:
 
WHEREAS, Company and Executive desire to enter into this Agreement in order to
set forth the terms of Executive’s employment with the Company.
 
NOW, THEREFORE, in consideration of the foregoing premises and the agreements
contained herein and certain other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follow:
 
1. Employment.  The Company agrees to employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions as set forth
in this Agreement for the period beginning on September 16, 2013 (the
"Commencement Date") and continuing for one (1) year until the first annual
anniversary of the Commencement Date, unless earlier terminated as provided
herein (the “Term”); subject, however to annual renewal upon consent of both
parties hereto.
 
2. Duties.
 
(a) Duties.  During the Term of this Agreement, Executive shall serve as the
Chief Executive Officer of the Company and shall have the executive-level
duties, responsibilities and authority as are designated by the Company's Board
of Directors (the "Board").  Executive's duties shall include the general and
active day-to-day management of the business of the Company. During the term of
this Agreement, Executive shall be entitled to remain as a member of the Board
and shall at all times serve, without additional compensation, in such
capacities of the Company's affiliates or subsidiaries, if any, as are requested
by the Board.
 
(b) Performance.  Executive shall report to the Board, and Executive shall
devote his reasonable commercial efforts and his substantial business time,
skill, energy and attention to the business and affairs of the Company and its
subsidiaries whether currently existing or hereafter acquired or
formed.  Executive shall perform his duties and responsibilities hereunder
faithfully and to the best of his abilities in a diligent, trustworthy,
businesslike and efficient manner, and cooperate fully with the Board in the
advancement of the best interests of the Company.  The Company agrees that
Executive may dedicate a reasonable amount of time to (i) participation in
civic, community, charitable, educational and religious organizations, (ii) to
management of his personal investments and (iii) to any continuing
responsibilities arising pursuant to his current employment.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3. Base Salary and Benefits.
 
(a) Base Salary.  In consideration of Executive's prompt and satisfactory
performance of his duties and services hereunder, the Company shall pay
Executive an annual base salary of $150,000 per annum (the "Base Salary"), which
Base Salary shall be payable in regular installments in accordance with the
Company’s general payroll practices and shall be subject to customary
withholding and other appropriate deductions.
 
(b) Bonuses.  Executive shall not be eligible to participate in the Company's
Senior Executive Officers Performance Incentive Bonus Plan.  At the discretion
of the compensation committee of the Board, Executive may be eligible to receive
an annual bonus (the "Bonus") in an amount determined by the compensation
committee of the Board, based on performance metrics and strategic goals
determined by the Board.  The Board shall have the sole discretion to determine
whether or not the various goals relating to the Bonus have been achieved by
Executive, the amount and payment terms of such Bonus.
 
(c) Benefits.  Subject to eligibility criteria, Executive shall be entitled to
participate in any and all of the Company’s employee benefit programs for which
executives of the Company or employees of the Company of comparable level to
Executive are generally eligible.  Executive recognizes that the Company
reserves the right to change its benefits from time to time and the Company’s
right to make such changes shall not be restricted by, or violative of, this
Agreement.
 
(d) Stock Option Plan.  Executive will be entitled to participate in the
Company's stock option plan, the Swisher Hygiene Inc. 2010 Stock Incentive Plan,
on the same basis as other Company Executives of comparable level.
 
(e) Vacation.  Executive shall be entitled to [four (4)] weeks of paid vacation
during the Term and, if this Agreement is renewed by the Parties, during each
twelve month period of any renewal Term.  Executive shall also be entitled to
customary paid holidays and other paid leave as may be set forth in the
Company’s policies.
 
(f) Expenses.  The Company shall reimburse Executive for reasonable expenses
incurred by him in connection with the performance of his duties hereunder, in
accordance with, and subject to, the Company’s regular policies in effect from
time to time regarding reimbursement of expenses and the documentation required
in connection therewith.
 
(g) Apartment and Flights.  The Company shall also reimburse Executive for the
costs associated with the lease of an apartment in Charlotte, North Carolina
during the term of his employment hereunder and for the cost of weekly, round
trip air travel to and from Charlotte, North Carolina and Fort Lauderdale,
Florida.  To the extent that such reimbursements are taxable to Executive, the
Company agrees that it shall gross up its payments in reimbursement to Executive
such that Executive is placed in the same economic position as if such
reimbursements were not taxable.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4. Termination of Employment.
 
(a) Termination.  Either the Company or Executive may terminate this Agreement
at any time, provided that such terminating party gives the other party written
notice of such termination at least 30 days prior to such termination.
 
(b) Without Cause or for Good Reason.  If Executive’s employment by the Company
is terminated by (i) the Company without Cause (as defined below) or (ii)
Executive for Good Reason (as defined below), then (A) this Agreement shall be
deemed to be terminated as of the date Executive ceases to be employed by the
Company, (B) Executive shall be entitled to continue to receive his then Base
Salary from the Company for the remainder of the Term (which, in the case of
Base Salary, shall be paid in arrears in accordance with the Company’s general
payroll practices, over the applicable period commencing on the date of such
termination and subject to withholding and other appropriate deductions), (C)
Executive shall be entitled to receive any Bonus that has been awarded to
Executive by the Board but has not yet been paid by the Company (an "Unpaid
Bonus"), subject to withholding and other appropriate deductions and (D)
Executive shall be entitled to reimbursement as provided in Section 3(f) for any
unreimbursed expenses properly incurred through the date of termination and
shall be reimbursed for any such 3(f) expenses that extend beyond the date of
termination if such expenses are subject to a term agreement that extends beyond
the date of termination.  As a condition to receiving such payments relating to
periods following the date of such termination, Executive shall sign and deliver
to the Company a release in the form mutually agreed by the Parties.
 
(c) Cause or Without Good Reason.  If Executive’s employment is terminated by
the Company for Cause or by Executive without Good Reason, then (i) this
Agreement shall be deemed to be terminated as of the date Executive ceases to be
employed by the Company, (ii) Executive shall be entitled to receive his Base
Salary through the date of such termination, subject to withholding and other
appropriate deductions and (iii) Executive shall be entitled to reimbursement as
provided in Section 3(f) for any unreimbursed expenses properly incurred through
the date of termination and shall be reimbursed for any such 3(f) expenses that
extend beyond the date of termination if such expenses are subject to a term
agreement that extends beyond the date of termination.
 
(d) Death or Disability.  If Executive’s employment by the Company is terminated
due to Executive’s death or Disability (as defined below), then (A) this
Agreement shall be deemed to be terminated as of the date Executive ceases to be
employed by the Company, (B) Executive shall be entitled to continue to receive
his Base Salary through the remainder of the Term, subject to withholding and
any other appropriate deductions, (C) Executive shall be entitled to receive any
Unpaid Bonus, subject to withholding and other appropriate deductions, and (D)
Executive shall be entitled to reimbursement as provided in Section 3(f) for any
unreimbursed expenses properly incurred through the date of termination and
shall be reimbursed for any such 3(f) expenses that extend beyond the date of
termination if such expenses are subject to a term agreement that extends beyond
the date of termination.
 
(e) Severance.  Except as expressly provided in Sections 4(b), 4(c) and 4(d),
upon the date Executive ceases to be employed by the Company (i) all of
Executive’s rights to Base Salary, Bonuses and benefits hereunder (if any) shall
cease and (ii) no other severance compensation or benefits shall be payable by
the Company or any of its affiliates.
 
(f) Cause.  For purposes of this Agreement, "Cause" shall mean (i) Executive
being charged or arraigned for the commission of a felony, or the commission of
any crime involving theft, fraud, dishonesty or moral turpitude, whether or not
committed in the course of performing services for the Company; (ii) Executive’s
material breach of this Agreement, provided that Executive shall have been given
written notice of such breach and shall have failed to cure such breach within
ten (10) business days after receiving such written notice; or (iii) Executive’s
gross negligence or willful misconduct in connection with the performance of his
duties hereunder.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(g) Good Reason.  For purposes of this Agreement, "Good Reason" shall mean any
of the following events: (i) the Company shall require Executive to permanently
relocate his place of residence; (ii) a reduction in Executive’s annual rate of
Base Salary below that existing on the Commencement Date, provided that such
reduction is not related to, or the result of, the poor performance; or (iii)
the Company shall materially breach this Agreement.  For purposes of this
Agreement, "Good Reason" shall not be deemed to have occurred unless Executive
provides the Company with written notice of one of the conditions described
above within ten (10) business days after the initial existence of the condition
and the Company fails to cure the condition within ten (10) business days after
receipt of such notice.  In the event Executive does not provide such notice
within such ten (10) business day period, Executive shall be deemed to have
waived any rights he may have to claim such grounds as "Good Reason."
 
(h) Disability.  For purposes of this Agreement, Executive will be deemed to
have a "Disability" if, for physical or mental reasons, Executive is unable to
perform Executive’s duties under this Agreement for 90 consecutive days, or 180
days during any 12-month period. The Disability of Executive will be determined
by a medical doctor selected by the Company in its good faith judgment, subject
to a second opinion at the request of Executive.  Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability under this clause, and Executive hereby authorizes the disclosure
and release to the Company of such determination and any relevant medical
records. If Executive is not legally competent, Executive's legal guardian or
duly authorized attorney in fact will act in Executive's stead for the purposes
of submitting Executive to the medical examinations, and providing the
authorization of disclosure, required under this clause.
 
5. Compliance with Code Section 409A.
 
(a) General.  It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code, to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Executive and on the Company).
 
(b) Distributions on Account of Separation from Service.   If and to the extent
required to comply with Section 409A, any payment or benefit required to be paid
under this Agreement on account of termination of Executive’s employment or
service (or any other similar term) shall be made only in connection with a
"separation from service" with respect to Executive within the meaning of
Section 409A.
 
(c) No Acceleration of Payments.  Neither the Company nor Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
 
 
 
4

--------------------------------------------------------------------------------

 
 
6. Miscellaneous.
 
(a) Employee Handbook.  Executive acknowledges and agrees that he has received
and reviewed the Company’s Employee Handbook and that he understands, and agrees
to abide by, such Employee Handbook.
 
(b) Entire Agreement; Amendments and Waivers.  This Agreement (including any
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties with respect to the subject matter of this Agreement and can
be amended, supplemented or changed, and any provision of this Agreement can be
waived, only by written instrument making specific reference to this Agreement
signed by Executive, in the case of an amendment, supplement, modification or
waiver sought to be enforced against Executive, or the Company, in the case of
an amendment, supplement, modification or waiver sought to be enforced against
the Company.  The waiver by any party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver of this Agreement, nor shall any
single or partial exercise of such right, power or remedy by such party preclude
any other or further exercise of this Agreement or the exercise of any other
right, power or remedy.  Notwithstanding anything in this Agreement to the
contrary, in the event that there is any inconsistency or conflict between the
terms of this Agreement and the Stockholders’ Agreement, the terms of the
Stockholders’ Agreement shall control.
 
(c) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page to this Agreement by facsimile, .pdf or other electronic means
shall be effective as delivery of a manually executed counterpart to the
Agreement.
 
(d) Construction.  The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement.  In the event of
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties and no presumptions or
burdens of proof shall arise favoring any party by virtue of the authorship of
any of the provisions of this Agreement.  The section headings of this Agreement
are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement.
 
(e) Binding Effect; Assignment; Third-Party Beneficiaries.  Except as otherwise
provided herein, this Agreement shall not be assigned by any party, and no
party's obligations hereunder, or any of them, shall be delegated, without the
consent of the other parties; provided that the Company may collaterally assign
this Agreement to any lender of the Company or any of its affiliates or
otherwise assign its rights and delegate its duties hereunder.  Subject to the
preceding sentence, this Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted
assigns.  There shall be no third party beneficiaries of this Agreement except
as expressly provided herein.
 
[Signature Page Follows]
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
COMPANY:
 
SWISHER HYGIENE, INC., a Delaware corporation
 
By: /s/ Richard L. Handley                                                
             Richard L. Handley
 
Chairman
 
EXECUTIVE:
 
 
/s/ William M. Pierce                                                        
      William M. Pierce
 
 
6

--------------------------------------------------------------------------------